Citation Nr: 0703972	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-13 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma





THE ISSUE

Eligibility for payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1975 until 
his death in April 1982.  The appellant is the veteran's 
biological daughter.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an adverse determination issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Muskogee, Oklahoma, which found that the appellant was not 
entitled to DEA benefits under Chapter 35.  The appellant had 
requested a Travel Board hearing which was scheduled to be 
heard at the Seattle, Washington, RO in March 2006, but the 
appellant failed to appear.  There is no further hearing 
request.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran in this case apparently died on active duty 
in April 1982, making Chapter 35 benefits available to his 
surviving children.

3.  The appellant, the veteran's daughter, was born in August 
1976, attained the age of 18 in August 1994, and her 26th 
birthday was in August 2002.

4.  The appellant's application for Chapter 35 DEA benefits 
was received by VA in April 2004.

5.  The appellant did not begin a course of higher education 
at any time between the ages of 18 and 26, her period of 
eligibility for Chapter 35 DEA benefits expired prior to the 
submission of her claim, and she meets none of the legal 
criteria for an extension of the period of eligibility for 
educational assistance.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 
35, Title 38, United States Code, as a child of the veteran, 
beyond August 2002, have not been met.  38 U.S.C.A. §§3501, 
3512, 5107 (West 2002); 38 C.F.R. §§21.3021, 21.3040, 21.3041 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  It is unclear whether the provisions 
VCAA are applicable to claims arising under Chapter 35 of 
Title 38 of the United States Code.  See Barger v. Principi, 
16 Vet. App. 132 (2002).  Assuming, without conceding, that 
VCAA is applicable, the Board finds that the decision in this 
appeal is based upon a proper application of the governing 
laws to the known and undisputed facts.  VA is not required 
to provide assistance to claimants if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §5103A(2) (West 2002).  
See also Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); Mason v. Principi, 16 Vet.App. 129, 132 (2002).  

The veteran apparently died on active duty in April 1982, 
entitling his dependent children to DEA benefits under 
Chapter 35.  

The basic beginning date of an eligible child's period of 
eligibility for DEA benefits is her 18th birthday, or 
successful completion of secondary schooling, which ever 
occurs first.  38 U.S.C.A. § 3512(a); 38 C.F.R. §21.3041(a).

The basic ending date for DEA benefits is the eligible 
child's 26th birthday.  38 U.S.C.A. §3512; 38 C.F.R. 
§ 21.3041(c).  

Extensions to ending dates are provided for at 
38 U.S.C.A. §3512(a)(5); 38 C.F.R. § 21.3042(e).  All of 
these exceptions govern situations where the beneficiary 
child is already enrolled in a course of training and, due to 
certain events, warrant an extension of their delimiting 
ending date as a result.   

Analysis:  In written statements submitted in support of her 
claim for educational assistance benefits, the appellant has 
written that at age 18, she was living in Germany with her 
mother and brother, and for personal reasons was unable to 
commence schooling at that time.  She has reported that 
although there were certain colleges and universities in 
Germany which were accredited as a precondition for receipt 
of VA educational assistance benefits, they were few in 
number and far from where she lived.  She reportedly had no 
transportation, and limited financial resources.  She married 
an American citizen in January 2001, and traveled to the 
US in March 2002.  She reported that she was now stable here 
in the US and was actively pursuing a BA degree in business 
management, with an excellent grade point average.  She 
requested an exception to the rules governing an award of VA 
education benefits.

The rules governing an award DEA benefits under Chapter 35 
provide that a dependent child's eligibility for such 
benefits commences on their 18th birthday, which for the 
appellant was 5 August 1994.  The period of eligibility for 
such benefits last for a period of eight years until the 
child reaches the age of 26.  The appellant reached age 26 on 
5 August 2002.  Her claim for DEA benefits was received by VA 
in April 2004, over 30 months after her eligibility for such 
benefits had expired.  

There is no evidence nor any argument by the appellant in 
this case that she ever actually commenced a course of 
training, as defined in the laws and regulations governing 
Chapter 35 DEA benefits.  Although the governing laws and 
regulations provide for the possibility of extensions to 
otherwise established ending/delimiting dates, each of these 
exceptions at 38 C.F.R. §21.3042(e)(1)-(4), provides 
exceptions for qualifying children who have already commenced 
a period of training, but for unavoidable reasons, have had 
interruptions in such training, such that extensions maybe 
equitably granted so that such training, already commenced, 
may be completed.  

The appellant in this case is not shown and has not argued 
that she ever commenced a period of approved VA training at 
any time.  Accordingly, there is no lawful basis for VA to 
extend her otherwise applicable ending date for Chapter 35 
DEA benefits.  At the time VA received her claim for such 
benefits in April 2004, her entitlement to such benefits had 
already expired.  There is no basis in the governing laws and 
regulations for VA to grant the appellant an exception to her 
clearly applicable delimiting date for Chapter 35 DEA 
benefits beyond August 2002.  


ORDER

Eligibility for payment, or an extension of the period of 
eligibility for, DEA benefits under Chapter 35, Title 38, 
United States Code, is denied as a matter of law.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


